Citation Nr: 0700830	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from August 
1965 to June 1973, appealed that decision to the BVA.  The RO 
affirmed the denial of service connection in subsequent 
rating decisions dated in July 2003, December 2003 and March 
2004.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
residuals of a right knee injury (hereinafter referred to as 
a "right knee disorder") discloses a need for further 
development prior to final appellate review.  

In this regard, the evidence of record reveals that the 
appellant is a combat veteran. See DD Form 214.  He entered 
service without any defects or injuries noted to his lower 
extremities or his right knee. See August 1965 enlistment 
examination.  During service, the appellant was seen with 
complaints of a right knee injury. See January 1968 service 
medical records.  Specifically, the service medical records 
report that the appellant twisted his right knee while "on 
operation"; that he could not straighten or bend his right 
knee; and that he was experiencing pain. Id.  The appellant 
was sent for an orthopedic consultation; and later air 
evacuated from the Republic of Vietnam to a Naval Hospital 
for treatment where he remained for approximately two months. 
Id.; service clinical record of hospitalization from January 
1968 to March 1968.  While hospitalized, the appellant 
reported that his knees had bothered him throughout the 
previous two years, with symptomatology consisting of 
increasing pain and locking of the knees. Service clinical 
record of hospitalization from January 1968 to March 1968.  
He denied experiencing any previous injury to his knees. Id.  
After undergoing physical therapy for two months, the 
appellant was noted to have full range of motion of both 
knees without any detectable physical disability. Id.  He was 
discharged from the hospital to duty with no limitation 
imposed. Id.  He was subsequently seen in April 1968 with 
additional complaints of locking of the right knee. See April 
1968 service medical records.  However, a physical 
examination of the appellant's knee was essentially normal; 
and the appellant was referred back to duty. See April 1968 
service medical records.  The appellant's reenlistment and 
discharge examinations from service did not reference any 
complaints or diagnosis regarding his right knee. See August 
1968 and March 1973 reports of medical examinations.   

The first medical record contained in the claims file 
diagnosing the appellant with degenerative arthritis of the 
right knee is dated in June 1996. See June 1996 private 
medical records.  Additional post-service medical records 
noted complaints of pain in multiple joints that had been 
occurring for three years (since approximately 1993); and 
indicated that the pain had become worse in the knees 
resulting in ambulation difficulties. November 1996 private 
medical records.  In light of these difficulties, the 
appellant underwent a total right knee arthroplasty in 
November 1996. Id.  Thereafter, he underwent a debridement of 
an infected patellar tendon of the right knee, whereas it was 
reported that he had gouty arthritis. See October 1997 
private medical records.  After the appellant submitted his 
claim of entitlement to service connection, he was afforded a 
VA examination in May 2003 during which he complained of 
right knee weakness and flare-ups. See May 2003 VA 
examination report.  At that time, he was diagnosed with 
status-post knee replacement. Id. 

The appellant's representative has argued that the May 2003 
VA examination report is unsuitable for rating purposes; and 
the Board agrees. See June 2006 informal hearing 
presentation, pgs. 3-5.  In this regard, the Board observes 
that the May 2003 VA examiner appears to have been under the 
impression that the appellant served on active duty only from 
August 1968 to June 1973, rather than August 1965 to June 
1973.  As such, she opined that the appellant had a long term 
history of knee problems that probably existed prior to 
service.  In making this statement, the examiner relied upon 
the appellant's March 1968 hospitalization report (that 
included complaints of knee problems dating back to 
approximately March 1966), apparently not realizing that the 
appellant was in fact in service during that period of time. 
See May 2003 VA examination report.  There is no evidence of 
record indicating that the appellant had a knee disorder or 
knee problems prior to his entrance into service; and, in 
fact, the appellant's August 1965 enlistment examination 
indicates that he entered service without such a preexisting 
condition.  Therefore, the Board finds that a new VA 
examination is in order in this case.  

In addition, the Board finds the May 2003 VA examination 
report to be insufficient upon which to adjudicate the 
appellant's claim since the Board is uncertain as to the 
meaning of the examiner's statement that the appellant's 
"total knee replacement is not significantly relevant to the 
injury that [the appellant] had while he was in service." 
Id.  The medical issue before the Board is whether the 
appellant's documented right knee injury in service (or other 
knee problems reported by the appellant while in service) is 
as least as likely as not related to his post-service 
development of degenerative arthritis of the right knee, a 
condition that led to the appellant's right knee 
arthroplasty.  Since the examiner's statement is subject to 
various interpretations, clarification of this statement is 
necessary.  However, in light of the concerns with the 
examination report set forth above and the fact that the 
examination occurred in May 2003, the Board concludes that 
the appellant should simply be afforded a new orthopedic 
examination. See June 2006 informal hearing presentation, 
pgs. 3-5.    

The Board finds that a remand is also necessary since the 
appellant's post-service medical records indicate that he has 
been found to be disabled and receives Social Security 
disability due to his arthritis. See May 1998 private medical 
records ("He has been disabled for 5 years"); March 1999 
private medical records ("[The appellant] has been disabled 
since February 1996"); May 2003 VA examination report, p. 1 
("He is on social security disability due to his 
arthritis"); June 2006 informal hearing presentation, p. 2.  
As these records may contain relevant evidence related to the 
appellant's right knee disorder, they should be associated 
with the claims file and considered by the RO in adjudicating 
the appellant's claim.   

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and in compliance 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the Social 
Security Administration and request copies 
of the evidence relied upon by that agency 
to determine that the appellant was 
disabled, with benefits beginning in 
approximately 1993.

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature, onset date and etiology of any right 
knee disorder that may currently be present 
and whether this disorder (if present) is 
related to an incident or injury that 
occurred in service.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  A clear rationale for all 
opinions would be helpful, and a discussion 
of the facts and medical principles involved 
would be of considerable assistance to the 
Board.  The appellant's claims folder must 
be made available to the examiner for review 
in conjunction with the examination.  In 
addition, the following matters should be 
addressed:

(a).  The examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

(b).  The examination report should 
identify any disorder associated with 
the appellant's right knee including 
the pathology which led to the knee 
replacement.  

(c).  The examiner should indicate 
whether it is at least as likely as 
not that the appellant's current 
right knee disorder is etiologically 
related to the veteran's military 
service.

(d).  If the examiner again finds 
that the veteran's preexisted the 
veteran's entrance into military 
service in 1965, the examiner must 
provide the basis in the record for 
such a conclusion, and indicate 
further, whether a preexisting right 
knee disorder worsened in service, 
and whether such worsening resulted 
from an injury or activities in 
service or the natural progression of 
the disorder.  If aggravation is 
found in service, the examiner should 
attempt to quantify the degree of 
additional disability resulting from 
the aggravation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


